DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dillon (US Doc. No. 20180088684).
Regarding claim 1, Dillon discloses a portable hands-free computer accessory comprising: a housing comprising a base portion and a top portion, the top portion having a top surface sloping downward from a back wall of the base portion to a front wall of the base portion (as shown in Figure 2B); a controller disposed within the housing (Figure 1, element 119); a first button operably connected to the controller and projecting out of the top portion (see Figure 2A, any of buttons 222 and 224-227; note that the entire pad 115 projects from top portion 260 as shown in Figure 2B); and a second button operably connected to the controller and projecting out of the top portion (see Figure 2A, any of buttons 222 and 224-227; note that the entire pad 115 projects from top portion 260 as 
Regarding claim 2, Dillon discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the first set of two or more playback commands comprises two or more of (i) pausing the video, (ii) playing the video, (iii) creating a playback loop of a predetermined loop duration, (iv) ending the playback loop, 
Regarding claim 3, Dillon discloses all of the limitations of claim 2 as discussed in the claim 2 rejection above and further that the first set of one or more actuation types comprises one or more of (i) a single press of the first button, (ii) a double click of the first button within a predetermined threshold duration, or (iii) a press and hold of the first button for a predetermined hold duration (see paragraph 0044 – note that the button can be interpreted as a single click, double click, or click and hold function); and wherein the second set of one or more actuation types comprises one or more of (i) a single press of the second button, (ii) a double click of the second button within a predetermined threshold duration, or (iii) a press and hold of the second button for a predetermined hold duration (see paragraph 0044 – note that the button can be interpreted as a single click, double click, or click and hold function).
Regarding claim 8, Dillon discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further a battery and a battery charger disposed within the housing (see paragraph 0074).
Regarding claim 9, Dillon discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the controller is in communication with the computing device via Bluetooth® or Wi-Fi (see paragraph 0064).

Regarding claim 11, Dillon discloses all of the limitations of claim 10 as discussed in the claim 10 rejection above and further that the input/output port is a USB port configured to receive a cable for connecting the accessory to the computing device (see paragraph 0077).
Regarding claim 13, Dillon discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the portable hands-free computer accessory of claim 1 is configured for use with a software application, wherein the software application is compatible for use with the computing device (see paragraph 0036).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon (US Doc. No. 20180088684).
Regarding claim 6, Dillon discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Dillon discloses that each of the buttons (Figure 2A, elements 
Therefore, Dillon discloses the claimed invention except for an actuation value selected from a range of 0.005 inches to 0.02 inches.  It would have been an obvious matter of design choice to use any actuation distance, dependent upon the user, to arrive at useable and user-specific button actuation distance.
It would have been obvious to combine the foot-operated controller as disclosed by Dillon with any actuation distance to allow for the control to realize the actuation of a button, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.  
Regarding claim 7, Dillon discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Dillon does not specifically disclose the dimensions of the surface area.
It would have been obvious to combine the foot-operated controller as disclosed by Dillon with any reasonably accommodating surface area so as to be the appropriate size for use by the user’s foot, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.  
Regarding claim 12, Dillon discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Dillon discloses a controller (Figure 1, element 119) and also a printed circuit board (Figures 2E-F, element 276).  Dillon does not specifically state that the controller is a microcontroller comprising a printed circuit board.
. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon (US Doc. No. 20180088684) in view of Li (US Doc. No. 20080129695).
Regarding claim 4, Dillon discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Dillon discloses a pad with a series of buttons but does not specifically disclose button profiles.
Li discloses a foot-operation electronic device for controlling a computer wherein the control unit comprises two buttons (Figure 1A, elements 101, 105, and 106) and wherein each button has a profile that appears to be within the range of 0.1-0.3 inches (see Figure 1B).
It would have been obvious to combine the foot-operated controller as disclosed by Dillon with the foot-operated controller as disclosed by Li, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 5, Dillon discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Dillon discloses a pad with a series of buttons but does not specifically disclose button top surface profiles.
Li discloses a foot-operation electronic device for controlling a computer wherein the control unit comprises two buttons (Figure 1A, elements 101, 105, and 106) and 
It would have been obvious to combine the foot-operated controller as disclosed by Dillon with the foot-operated controller as disclosed by Li, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/Primary Examiner, Art Unit 2694